PER CURIAM.
By petition for review we have before us a decision of the Third District Court of Appeal, McCray v. State, 397 So.2d 1229 (Fla. 3d DCA 1981), which allegedly conflicts with the decisions of this Court in Mahaun v. State, 377 So.2d 1158 (Fla.1979), and Redondo v. State, 403 So.2d 954 (Fla.1981). We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.
The question presented in this case is the same as that presented in Pitts v. State, 425 So.2d 542 (Fla.1983). Based on Pitts, we approve the decision of the district court in this case.
It is so ordered.
ALDERMAN, C.J., and ADKINS, BOYD and McDONALD, JJ., concur.
OVERTON, J., dissents with an opinion.